DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.  

Information Disclosure Statement
Acknowledgment is made of applicant’s Information Disclosure Statement(s) (IDS), Form PTO-1449, filed 20 September 2022.  The information therein was considered. 

Claim Objections
Claims 7 and 16-17 are objected to because of the following informalities:  
In claim 7 on p. 31 line 9, “word liens” should be replaced with --word lines--.
In claim 16 on p. 33 line 15, “wherein the active area continuously extend through the first unit cell” should be amended as -- wherein the active area continuously extends through the first unit cell--.
In claim 17 on p. 33 line 20-21, “the second word line” should be amended as --the second read word line--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (US 9,589,971) (hereinafter, “Chang”).

Re: independent claim 1, Chang in figs. 5A-5C discloses an anti-fuse one-time programmable (OTP) memory array, comprising: active areas (501), extending along a first direction in a semiconductor substrate (500), and separately arranged along a second direction; pairs of programming word lines (SL0, SL1) and read word lines (WL0, WL1), extending along the second direction over the semiconductor substrate, wherein a region in which one of the pairs of programming word lines and read word lines are intersected with one of the active areas defines a unit cell in the anti-fuse OTP memory array (20 in fig. 2B); and dummy word lines (ISO), extending along the second direction over the semiconductor substrate, and respectively lying between adjacent pairs of programming word lines (SL0, SL1) and read word lines (WL0, WL1), wherein a region in which one of the dummy word lines is intersected with one of the active areas defines an isolation transistor (fig. 5B).

Re: claim 2, Chang discloses in figs. 5A-5C the anti-fuse OTP memory array according to claim 1, wherein the isolation transistor is configured to be kept in an off state (col 10 ll. 23-33).
Re: claim 3, Chang discloses in figs. 5A-5C the anti-fuse OTP memory array according to claim 1, wherein access transistors are respectively defined at where one of the read word lines (WL0, WL1) is intersected with one of the active areas (501).

Re: claim 4, Chang discloses in figs. 5A-5C the anti-fuse OTP memory array according to claim 1, wherein anti-fuse storage elements are respectively defined at where one of the programming word lines (SL0, SL1) is intersected with one of the active areas (501).

Re: claim 5, Chang discloses in figs. 5A-5C the anti-fuse OTP memory array according to claim 1, wherein each of the active areas (501) continuously extends through a row of the unit cells and the isolation transistors in between the row of the unit cells (fig. 5C).

Re: claim 6, Chang discloses in figs. 5A-5C the anti-fuse OTP memory array according to claim 1, further comprising an isolation structure, embedded in the semiconductor substrate and laterally surrounding each of the active areas (col 9 ll. 58-63).

Re: claim 7, Chang discloses in figs. 5A-5C the anti-fuse OTP memory array according to claim 1, wherein adjacent pairs of programming word lines (SL0, SL1) and read word lines (WL0, WL1) are symmetrical with respect to the dummy word line (ISO) extending in between the adjacent pairs of programming word lines and read word lines (figs. 5A-5C).

Re: independent claim 8, Chang discloses in figs. 5A-5C an anti-fuse one-time programmable (OTP) memory array, comprising: unit cells (20 in fig. 2B), arranged along columns and rows, and each comprising an access transistor (WL0, WL1) and an anti-fuse storage element (SL0, SL1) electrically coupled to a source/drain terminal of the access transistor; and isolation transistors (ISO), each electrically coupled to adjacent ones of the unit cells in the same row (fig. 5B), and configured to be kept in an off state, to electrically isolate the adjacent ones of the unit cells from each other (col 10 ll. 23-33). 

Re: claim 9, Chang discloses in figs. 5A-5C the anti-fuse OTP memory array according to claim 8, wherein the isolation transistors are N-type field effect transistors (col 13 ll. 22-31).

Re: claim 10, Chang discloses in figs. 5A-5C the anti-fuse OTP memory array according to claim 9, wherein gate terminals of the isolation transistors are configured to receive a negative voltage (The device of Chang is capable of receiving a negative voltage, see col 10 ll. 23-33. See MPEP § 2114 regarding functional language.).

Re: claim 11, Chang discloses in figs. 5A-5C the anti-fuse OTP memory array according to claim 8, wherein the anti-fuse storage elements are two-terminal devices (figs. 1C-1E).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 9,589,971) (hereinafter, “Chang”) in view of Wong et al. (US 9,613,714) (hereinafter, “Wong”).

Re: claim 12, Chang discloses the anti-fuse OTP memory array according to claim 11.
Chang does not explicitly disclose wherein the anti-fuse storage elements are capacitors.
Wang discloses anti-fuse storage elements as capacitors (col 33 ll. 1-7).
This limitation would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because capacitors are commonly used in the art as anti-fuse devices as exemplified by Wong.
	
Re: independent claim 14, Chang discloses in figs. 5A-5C an anti-fuse one-time programmable (OTP) memory array, comprising: an active area (501), laterally extending in a semiconductor substrate (500); a first read word line (WL0) and a first programming word line (SL0), extending over and intersected with the active area, and spaced apart from each other, wherein a first unit cell of the anti-fuse OTP memory array is defined in a region in which the first read word line and the first programming word line are intersected with the active area (20 in fig. 2B); a pair of first source/drain structures (504/505), disposed in the active area and within the first unit cell, wherein the first read word line (WL0) is located between the pair of first source/drain structures (504/505); a second read word line and a second programming word line, extending over and intersected with the active area, and spaced apart from each other, wherein a second unit cell of the anti-fuse OTP memory array is defined in a region in which the second read word line and the second programming word line are intersected with the active area; a pair of second source/drain structures, disposed in the active area and within the second unit cell, wherein the second read word line is located between the pair of second source/drain structures; and a dummy word line, extending over the active area and in between the first and second unit cells, wherein an isolation transistor is defined in a region where the dummy word line is intersected with the active area. 
Chang does not explicitly disclose wherein the first programming word line overlaps one of the first source/drain structures and one of the second source/drain structures.
Wong discloses in fig. 5A wherein a first programming word line (AF1, AF2) overlaps one of first source/drain structures and one of second source/drain structures (220, 230, 240, 250) (See also, fig. 1B where AF1, AF2 overlap source/drain structures 120, 130, 140).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a first programming word line overlapping first and second source/drain regions for the purpose of improving breakdown and rupture of the gate dielectric layer in the anti-fuse storage element as exemplified by Wong.  	

Re: claim 16, Chang in view of Wong discloses the anti-fuse OTP memory array according to claim 14, wherein the active area continuously extends through the first unit cell, the second unit cell and the isolation transistor between the first and second unit cells (Chang, 501 in fig. 5C and Wong, PW in fig. 1B).

Re: claim 17, Chang in view of Wong discloses the anti-fuse OTP memory array according to claim 14, further comprising: gate spacers (Chang, 502, 533, 511), laterally surrounding the first read word line, the second read word line and the dummy word line, respectively.

Re: claim 18, Chang in view of Wong discloses the anti-fuse OTP memory array according to claim 14, further comprising: gate dielectric layers (In Chang fig. 5B, the gate dielectric layers are between WL0, WL1, ISO and 501, respectively. In Wong, 152 in fig. 1B), separating the first read word line, the second read word line and the dummy word line from the semiconductor substrate, respectively; and capacitor dielectric layers (Wong, 152 in fig. 1B and col 33 ll. 1-7), separating the first and second programming word lines (Wong, 225 and 245 in fig. 5A) from the semiconductor substrate, respectively.

Re: claims 19 and 20, Chang in view of Wong discloses the anti-fuse OTP memory array according to claim 14, wherein the first and second read word lines as well as the dummy word lines and the first and second programming word lines are formed of conductive material; and wherein the conductive material comprises polysilicon or a metal (Chang, col 14 ll. 46-49 and Wong, col 13 ll. 49-50).
Chang and Wong do not explicitly disclose wherein the first and second read word lines and the dummy word lines are formed of a first conductive material that is different from a second conductive material of the first and second programming word lines; and wherein the first conductive material comprises polysilicon, and the second conductive material comprises a metal.
However, it is well within the abilities of one of ordinary skill in the art to determine the appropriate material for the respective word lines to achieve a desired result.  

Allowable Subject Matter
Claims 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wong et al. US 9,799,662 teach an antifuse-type OTP memory cell including an isolation control line.
The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  When responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON BERNSTEIN whose telephone number is (571)272-9011.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON BERNSTEIN/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        10/19/2022